PER CURIAM.
On February 11, 2002, James M. DeBardeleben filed this petition for a writ of mandamus seeking an order directing the district court to act on his January 14, 2002, civil rights complaint filed pursuant to 42 U.S.C.A. § 1983 (West Supp.2001). He also sought an order directing the district court to rule on his motion for a temporary restraining order. The district court entered an order dismissing DeBardeleben’s complaint and denying a temporary restraining order on March 13, 2002. Because the district court has disposed of DeBardeleben’s complaint and closed the case on its docket, DeBardeleben’s mandamus petition is moot. Accordingly, we deny DeBardeleben’s petition for initial hearing en banc, deny his motion for an extension of time nunc pro tunc, and deny the petition for writ of mandamus. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.